Citation Nr: 0534871	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis.

2.  Entitlement to service connection for osteoarthritis of 
the hands, claimed as swelling of the hands.

3.  Entitlement to an evaluation in excess of 50 percent for 
a generalized anxiety disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran's case was remanded for additional 
development in August 2003.  It is again before the Board for 
appellate review.

The Board notes that the veteran submitted a statement in 
February 1995 wherein he said he had been told that his 
fluctuating blood pressure readings were affected by his 
service-connected generalized anxiety disorder, even though 
he was taking medication.  The veteran's representative 
submitted written argument in October 2005.  The 
representative said that the veteran was not seeking service 
connection for hypertension on a direct basis.  Rather, the 
veteran was seeking service connection for hypertension on a 
secondary basis.  It was contended that the medications used 
to treat the veteran's service-connection generalized anxiety 
disorder caused the veteran's hypertension.

The veteran has raised the issue of entitlement to service 
connection for hypertension on a secondary basis under 
38 C.F.R. § 3.310 (2005) and/or aggravation of a nonservice-
connected condition by a service-connected disability under.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's current pending claim for service connection 
for hypertension has been adjudicated on a direct basis.  The 
issue of secondary service connection, to include 
aggravation, has not been adjudicated or developed on appeal.  
These are two separate and distinct claims that are based 
upon different asserted facts and different regulatory 
provisions.  See Perman v. Brown 5 Vet. App. 237, 239 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
action.

The issues of an evaluation in excess of 50 percent for a 
generalized anxiety disorder and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
re REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not shown to have been 
present during his military service or until several years 
thereafter.

2.  The veteran's osteoarthritis of the hands is not related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the direct 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have osteoarthritis of the hands 
that is the result of disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1969 to April 
1971.  His service medical records (SMRs) cover a period from 
June 1968 to April 1971.  His June 1968 pre-induction 
physical examination shows that he had a blood pressure 
reading that required further evaluation.  The veteran was 
required to have his blood pressure monitored with morning 
and afternoon readings for three days.  The veteran's 
physician, W. A. Bisson, M.D., provided the required readings 
for three days.  The six readings ranged from 122/66 to 
120/80.  The veteran was found to be qualified for induction.  

The veteran indicated that he had a history of bone, joint or 
other deformity and swelling or painful joints on his Report 
of Medical History in June 1968.  The examiner noted that the 
veteran suffered a left shoulder injury while playing 
football in 1964.  There was no complaint and no finding 
regarding any problems with the veteran's hands on the June 
1968 physical examination.

The veteran was seen for complaints of headaches in May 1969.  
His blood pressure was monitored at the time and recorded as 
130/80.  The veteran was seen on a medical clinic consult in 
August 1969.  He complained of headaches for the past six to 
seven months following a head injury.  The examiner noted 
that military x-rays of the skull in June 1969 showed no 
evidence of a fracture.  The examiner stated that the 
veteran's headaches were not as severe as described in the 
consult request.  The examiner added that anxiety and tension 
were aggravating factors.  He noted that the veteran was 
worried that he may have suffered permanent damage from his 
head injury.  The veteran was seen in October 1969 with 
complaints of left-sided chest pains, "hands swell up", 
occasional pain shooting down the left leg, and shortness of 
breath with pains in chest.  The impression was anxiety and 
the veteran was prescribed Librium.  An entry dated in 
February 1970 recorded that the veteran was seen for his 
nerves and that he had family problems.  He was again 
prescribed Librium.  The veteran's April 1971 separation 
physical examination was negative for any abnormality 
concerning his hands.  His blood pressure was noted to be 
132/72.

The veteran first sought service connection for a nervous 
condition and swelling of his hands in September 1980.  He 
did not provide any evidence in support of his claim.  The 
only other medical evidence of record at the time, other than 
the veteran's SMRs, were VA records for treatment provided in 
June and July 1971.  The veteran was treated for a closed 
injury of the right thumb as the result of being struck with 
a baseball bat in June 1971.  The injury was described as 
involving the right thumb carpometacarpal (CMC) joint.  X-
rays did not show any fracture.  The veteran had a closed 
reduction of the injury.  The assessment was dislocation of 
the metacarpal phalangeal joint of the right thumb.  The 
veteran was seen again in July 1971 for removal of his cast.

The veteran's claim was denied in October 1980.  The RO noted 
the one time mention of swelling of the hands in the SMRs but 
that there was no evidence of any swelling noted on his 
separation physical examination.

The veteran first sought entitlement to service connection 
for hypertension in July 1992.  At the time he did not list 
any source of private treatment and referred only to his SMRs 
as evidence of treatment.  His claim was denied in October 
1992.

The veteran was granted service connection for anxiety with 
swelling of the hands in November 1993.  The rating decision 
failed to state any basis for the inclusion of swelling of 
the hands at the time.  This was mentioned once in the 
veteran's SMRs when he was assessed with having anxiety in 
1969.

The veteran alleges that he had high blood pressure, or 
hypertension, in service.  He also alleges that he had 
swelling of his hands throughout service and that the 
swelling has continued until the present.  The veteran has 
presented his contentions in a number of statements as well 
as testimony in a hearing at the RO in October 2001.  He 
maintains that his hands bothered him when he worked as a 
light wheel mechanic and as a cook during service.  His 
spouse has also submitted statements in support of his claim 
for hypertension.  

Associated with the claims file are medical records from a 
number of sources.  They will be discussed by their 
individual source.

The veteran's primary private health care was from the 
Peabody Medical Group (Peabody).  Records for the period from 
March 1975 to October 2004 are associated with the claims 
file.  The records are not continuous between 1987 and 1992.  
Also included are several statements from a physician 
associated with the group.  

Initial treatment records, from 1975 to 1980, do not show any 
treatment for complaints involving the veteran's hands or 
hypertension.  The records show that the veteran was seen in 
June 1980 with a complaint of a nose bleed.  His blood 
pressure was elevated at the time.  The veteran was 
prescribed hydrochlorothiazide (HCTZ) for his blood pressure.  
This was the first indication of treatment for hypertension 
in the claims folder.  The veteran was seen in September 1984 
with several complaints to include one that his hands would 
swell at times.  In April 1986 the veteran said that he 
experienced swelling in his hands since 1969.  He also told 
his physician that he was diagnosed with hypertension in 
service.  There is a gap in the veteran's records between 
late 1987 and June 1992.  The veteran was seen again in June 
1992.  The physician reported that the veteran was seen at a 
hospital to undergo a magnetic resonance imaging (MRI) test 
of his back.  His blood pressure was noted to be high and he 
was urged to seek treatment.  The physician noted that the 
veteran was not on a regular medication.  The veteran gave a 
history of hypertension in service and being treated with 
medication at that time.  The veteran was to monitor his 
blood pressure for two weeks and if he noted a persistent 
elevation, he would be placed on medication.  The veteran was 
seen again in July 1992.  He was diagnosed with hypertension 
and prescribed medication.  The remainder of the treatment 
records denote ongoing treatment for the veteran's 
hypertension.  There is no opinion or statement from a 
physician that related the veteran's hypertension to his 
military service other than by way of a history provided by 
the veteran in the clinical records.

In regard to his hands, the veteran was seen in April 1999.  
The veteran complained of a chronic problem of swelling of 
his hands.  The physician noted that the veteran had x-rays 
done of his hands.  Her impression was that there was 
evidence of osteoarthritis of the left hand; however, the x-
rays were to be read by a radiologist.  The radiologist 
reported that the x-rays of both hands were negative.

One of the physicians from the group, J. Brasfield, M.D., 
provided several statements regarding the veteran.  In June 
1993, Dr. Brasfield said that the veteran had been followed 
at Peabody since 1976 and had been treated intermittently for 
hypertension for many years.  She said that the veteran 
reported that he had been diagnosed with elevated blood 
pressure in the military and had been intermittently on 
medications in service but not on a regular basis.  She said 
he was begun on medications for hypertension in July 1992 and 
had been on them since that time.  In September 1994 Dr. 
Brasfield said that the veteran had been followed since 1975 
by Peabody for his hypertension.  He was still taking 
medication for his hypertension.  A clinical entry, dated 
September 13, 1994, noted that the veteran requested a letter 
be sent to VA to say that he had hypertension since 1975.  

Records from the UT Medical Group, for the period from July 
1996 to October 2004, were associated with the claims file.  
The veteran was initially seen by his primary caregiver, J. 
Norwood, M.D., in July 1996.  Dr. Norwood said that the 
veteran presented with a several month history of pain in his 
right hand.  His impression was arthritis, questionable 
degenerative joint disease (DJD).  X-rays of both hands and 
both wrists were done.  The x-ray report indicated that there 
were early changes of osteoarthritis in the first CMC joint 
of the right wrist, otherwise the studies were normal.  The 
veteran was seen again in August 1996.  Dr. Norwood reported 
that there was no change in the veteran's arthralgia.  His 
assessment was osteoarthritis.  Dr. Norwood provided a 
statement in August 1996 wherein he said that the veteran had 
osteoarthritis of his hands.  He said that x-rays and 
clinical findings were consistent with osteoarthritis.  Dr. 
Norwood said that the veteran had chronic polyarthralgia and 
pain involving the hands with evidence of osteoarthritis of 
the hands in September 2001.  Dr. Norwood provided an 
additional statement in August 2005.  He said that he had 
reviewed records of the veteran and discussed his history 
extensively as the primary care physician.  Dr. Norwood said 
that the veteran clearly notes that his symptoms of 
osteoarthritis, and hypertension began while he was in the 
service.

A clinical entry, dated September 12, 2001, recorded a 
history from the veteran of swelling and stiffness of his 
hands during basic training.  The veteran said that his 
symptoms had persisted ever since, with fluctuations, but 
never resolution.  The entry did not provide any finding that 
related the veteran's symptoms to service beyond the history 
provided by the veteran.  A clinical entry, dated September 
25, 2001, reported the veteran's complaints of pain in his 
hands with an impression of osteoarthritis with chronic 
polyarthralgia of the hands.  The entry also noted that 
Dr. Norwood had prepared a statement for the veteran.  

Records from the Semmes-Murphey Neurological and Spine 
Institute, and J. Engelberg, M.D., related to treatment 
provided from January 2000 to January 2004.  The records 
focused on a myriad of neurologically-related complaints of 
the veteran.  The veteran was found to have carpal tunnel 
syndrome (CTS) on both the right and left wrists.  The 
veteran was also diagnosed with bilateral CMC joint 
arthropathy of the first digit of each hand in June 2003.  
There was no opinion in the Institute's records or those of 
Dr. Engelberg that related the veteran's bilateral CMC joint 
arthropathy to the veteran's military service.

The August 2003 Board remand asked that current records be 
obtained from The Arthritis Group.  The AMC wrote to the 
veteran and asked that he provide a release so that the 
records could be requested.  The veteran responded in May 
2004 that he had not been seen there in three years or more 
and he did not provide the requested release.  Treatment 
records from The Arthritis Group, already in the claims file, 
show that the veteran was evaluated in June 1999.  He 
complained of hand and back pain.  The veteran gave a 10 year 
history of pain.  X-rays of the right hand were said to show 
osteoarthritis of the first CMC joint.  The diagnostic 
impression was, inter alia, osteoarthritis of CMC and mild 
carpal tunnel syndrome.  

The veteran also submitted private treatment records from 
various sources that reported on treatment and evaluation 
provided to him for several work-related accidents for the 
period from 1981 to 1995.  The same records were included in 
records received from the Social Security Administration 
(SSA).  The records show that the veteran suffered several 
injuries on his job during those years.  The injuries 
primarily related to the veteran's spine and lower 
extremities and did not involve his hands.  His hypertension 
was not addressed in the records.  

The veteran submitted a copy of an evaluation done by K. 
Ragsdale, M.D., of the Memphis Orthopaedic Group in September 
1997.  The evaluation was done in conjunction with a 
recertification of the veteran's SSA disability.  The veteran 
complained of bilateral hand pain but no history was 
described.  Dr. Ragsdale noted that x-rays revealed mild 
osteoarthritis of both hands.  

Records were also obtained from an R. Smith, M.D., and a P. 
Bowden, M.D.  However, the records related to treatment for 
conditions unrelated to the issues on appeal.

Associated with the claims file are VA treatment records for 
the period from June 1971 to March 2004, although the records 
are not continuous for that period.  The June 1971 records 
refer to laboratory study reports associated with the 
admission in June 1971 noted supra where the veteran was 
struck on the right hand with a bat.  An October 1973 entry 
related to treatment provided to the veteran for complaints 
of right lower quadrant pain.  VA treatment records for the 
period from August 1990 to October 1992 are found in the 
records provided from the SSA.  The records show that the 
veteran was seen for a complaint of pain in his hands in 
August 1992.  X-rays of the right hand were interpreted to 
show mild degenerative changes at the first CMC joint.  The 
veteran was later seen in March 1995.  He gave a three-year 
history of hypertension.  

The veteran's VA vocational rehabilitation folder is 
associated with the claims file for review.  The vocational 
rehabilitation and counseling staff determined that it was 
not feasible for the veteran to achieve a vocational goal in 
May 1996.  This determination was based on the veteran's many 
medical problems and his service-connected anxiety and other 
mental disorders.  There is no information in the vocational 
folder pertinent to the issues of service connection for 
hypertension or osteoarthritis of the hands.  

The veteran was seen on a rheumatology consult in February 
2002.  The veteran said that he had a 30 year history of 
bilateral hand swelling.  He said it involved the 
metacarpophalangeal (MCP)-proximal interphalangeal (PIP) 
joint bilaterally.  The veteran also gave a history of trauma 
to the right thumb in Vietnam but no other trauma.  The 
veteran said that he was diagnosed with anxiety and 
depression "associated" with swelling of the hands in 1969.  
X-rays of the left hand were interpreted as normal.  The 
report from x-rays of the right hand said that findings 
suggested an old healed fracture at the proximal phalanx of 
the 5th digit.  Degenerative changes were seen at the 1st CMC 
joint.  No other abnormality was noted.  

The veteran was afforded a VA cardiology examination in April 
2005.  The examiner reported an extensive review of the 
veteran's SMRs to include every blood pressure reading in the 
SMRs.  The examiner further reported that a VA physician, a 
member of the RO rating board for the original denial of the 
veteran's hypertension claim in October 1992, had also 
verified the review of SMRs and that there was no evidence to 
indicate hypertension during the veteran's military service.  
The examiner said that the veteran reported that the onset of 
his hypertension was unknown.  The diagnosis was essential 
hypertension, poorly controlled.  The examiner opined that a 
review of the SMRs shows that all blood measurements in 
service were normal.  Therefore, hypertension was not related 
to service.  She further stated that there was no 
relationship between the essential hypertension that 
developed after service and the veteran's military service.  
Finally, the examiner noted that the VA physician member of 
the October 1992 rating board also found the veteran's blood 
pressure readings in service to be normal.

The veteran was afforded a VA orthopedic examination in April 
2005.  The veteran reported that he had experienced chronic 
hand swelling since service.  He said that it was worse with 
weakness and an inability to hold objects, especially in his 
right hand for long periods of time.  The veteran also 
reported vague numbness and tingling in both hands.  The 
examiner said that the veteran's claims file was reviewed.  
The examiner noted that x-rays of the right hand, done in 
conjunction with the examination, showed a very mild CMC 
arthritis but otherwise the joint spaces were very well 
preserved at all levels.  X-rays of the left hand showed no 
significant CMC arthritis.  The examiner said that he found 
it difficult to make an association between the veteran's 
service-connected generalized anxiety disorder and his 
complaint of chronic hand swelling.  In regard to the 
veteran's current osteoarthritis being directly related to 
service, the examiner said that the veteran's swelling and 
discomfort in his hands is at least as likely as not a result 
of his time, occupations and day to day activities since his 
release from military service as they are from any specific 
military requirement or generalized anxiety disorder.  The 
examiner added that this was based on the objective findings 
of the record as opposed to what the veteran related at the 
examination.  

The Board notes that the veteran submitted additional 
evidence to the RO in August 2005.  This was after the last 
supplemental statement of the case was issued in June 2005.  
However, the SMRs were already of record.  The several pages 
of records from St. Francis Hospital had been submitted on 
several prior occasions.  Finally, the August 2005 statement 
from Dr. Norwood was essentially duplicative of his two prior 
statements in 1996 and 2001.  The main difference was that he 
included a statement that the veteran noted that his symptoms 
of osteoarthritis and hypertension began in service.  While 
this was new evidence in that it was received from Dr. 
Norwood, he did not endorse the veteran's statement and the 
veteran's allegations were already of record.  Accordingly, 
there was no requirement for the RO to issue a supplemental 
statement of the case.  See 38 C.F.R. § 19.37(a) (2005).

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including hypertension and arthritis, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 CF.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's SMRs do not show any diagnosis of hypertension 
or osteoarthritis of the hands during service.  The veteran 
was clearly evaluated for his blood pressure in June 1968, 
several months prior to his active service in May 1969.  His 
private physician provided blood pressure readings for three 
days that demonstrated that the veteran was qualified for 
induction.  The remainder of the SMRs do not discuss any 
further evaluations or findings of hypertension.  

The first postservice objective evidence of arthritis is 
contained in the Peabody records when the veteran was seen 
for a nosebleed in 1980.  He was found to have an elevated 
blood pressure at the time and prescribed medication.  The 
veteran was next evaluated for hypertension in June 1992 
after he was told to have his blood pressure checked when he 
had an MRI.  The veteran was diagnosed with hypertension and 
placed on medication in July 1992.  He submitted his initial 
claim for service connection at that time.  

The June 1993 statement from Dr. Brasfield noted that the 
veteran was diagnosed with hypertension and placed on 
medication in June 1992.  As to her reporting of the 
veteran's statement of being treated intermittently in 
service, that is nothing more than her repeating a history as 
given by the veteran.  See LeShore v. Brown, 8 Vet. App. 113 
(1995).  Dr. Brasfield does not cite to any other evidence of 
record to support the veteran's statement of treatment in 
service or even to earlier Peabody records showing his first 
treatment in 1980.  Her September 1994 statement that the 
veteran was treated at Peabody for hypertension since 1975 is 
not supported by the records from that group.  

The April 2005 VA examiner reviewed the veteran's SMRs, as 
well as later records.  She stated that the veteran's blood 
pressure was normal in service.  She further stated that the 
veteran's later diagnosis of essential hypertension was not 
related to service.

There is no medical evidence of record to show that the 
veteran was diagnosed with hypertension in service, or within 
one year after service.  Further, there is no medical 
evidence of record to show a nexus between the veteran's 
later diagnosed hypertension and his military service.

In regard to the veteran's hands, there is one notation of 
his complaining of swelling of the hands in May 1969.  There 
is no clinical finding to show any swelling and there are no 
findings of any type of injury or existing abnormality.  The 
veteran's April 1971 separation physical examination is 
negative for a finding of hypertension or any problems 
involving the hands.

The first evidence of any abnormality of the hands is 
documented in the June 1971 VA record showing the veteran 
being treated for a dislocated right thumb, or CMC joint, 
after being struck with a baseball bat.  This injury occurred 
after the veteran's military service.  No prior abnormality 
or injury was noted at the time the veteran was treated.  No 
complaint of swelling, unrelated to the immediate injury, was 
made.  

The first objective postservice evidence of the veteran's 
complaints of problems associated with his hands is noted in 
the Peabody records.  The veteran was first seen with a 
complaint of swelling of the hands in September 1984.  He was 
seen again with a similar complaint in April 1986 when he 
gave a history of his hands swelling since 1969.  No 
diagnosis was provided in those entries.  The first 
postservice x-ray evidence of any arthritis in the right hand 
is by way of VA x-rays done in August 1992.  Subsequent x-
rays have continued to show x-ray evidence of arthritis of 
the right hand with most x-rays of the left hand being 
interpreted as normal, although Dr. Ragsdale did report 
osteoarthritis of the left hand in September 1997.  Moreover, 
the x-rays of the right hand have demonstrated that the 
veteran's osteoarthritis is, in part, in the right 1st CMC 
joint, the same joint injured in June 1971.

The April 2005 VA examiner stated that it was at least as 
likely as not that the veteran's arthritis of the hands was 
related to his postservice work experience and day to day 
activities.  

There is no objective medical evidence of record to relate 
the veteran's osteoarthritis of the hands to service or as a 
result of his service-connected generalized anxiety disorder.  
Dr. Norwood provided several statements wherein he stated 
that the veteran either had arthritis or polyarthralgia of 
the hands.  In his August 2005 statement, Dr. Norwood 
repeated the veteran's assertions that his symptoms began in 
service.  He did not provide any comment on the veteran's 
assertion or any opinion to support the veteran's 
contentions.  See LeShore, supra.  

The Board has considered the provisions of 38 C.F.R. 
§§ 3.303(b), (d) for application.  However, there is no 
evidence that hypertension or osteoarthritis was noted during 
service or the one year presumptive period to apply 38 C.F.R. 
§ 3.303(b).  Further, there is no objective evidence to show 
that the veteran's later diagnosed hypertension or 
osteoarthritis was incurred during service.  The veteran has 
not provided the required nexus evidence between his 
postservice symptomatology and his current diagnoses.  See 
McCormick v. Gober, 14 Vet. App 39, 50 (2000); see also 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Accordingly, 
the veteran's claim for service connection for hypertension 
and osteoarthritis of the hands must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension or osteoarthritis of the 
hands.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §3.102 (2005).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted claims for service connection for 
hypertension in March 1994 and osteoarthritis of the hands in 
May 1999.  Both claims were submitted approximately prior to 
the enactment of the VCAA.  The RO issued a rating decision 
in August 1994 that denied service connection for 
hypertension and a rating decision in March 2000 that denied 
service connection for osteoarthritis.  Thus the initial 
unfavorable decision, for both issues, occurred before any 
VCAA notice in this case.  

The veteran initially sought service connection for 
hypertension in July 1992.  His claim was denied in October 
1992.  The veteran submitted a notice of disagreement with 
the denial and was issued a statement of the case (SOC) in 
July 1993.  He did not perfect an appeal and the decision 
became final.  

He submitted a new claim in March 1994.  The veteran's claim 
was denied in August 1994.  Notice of the rating action was 
provided that same month.  The veteran was also provided a 
supplemental statement of the case (SSOC) in August 1994 on 
the issue.  The procedural implications of the issuance of 
the SSOC were discussed in the August 2003 Board reopening 
and remanding of the claim for service connection for 
hypertension.  

As noted supra the veteran submitted his claim for service 
connection of osteoarthritis of his hand in May 1999.  His 
claim was denied in March 2000 with notice provided that same 
month.

The veteran's case was remanded by the Board for additional 
development in August 2003.  One element of the remand was 
for the AMC to issue the veteran the appropriate notice as 
required by the VCAA.

The AMC wrote to the veteran in April 2004.  He was advised 
of the evidence necessary to substantiate his claim.  He was 
further advised on the types of evidence that would be most 
helpful in substantiating his claim.  The AMC further advised 
the veteran of VA's responsibilities in the development of 
his claim and what he was responsible for.  He was asked to 
provide authorization for the AMC to obtain records noted in 
the August 2003 remand and to identify any other pertinent 
evidence.  He was told to submit evidence to the AMC.  
Finally, the veteran was advised of the evidence already of 
record.

The AMC wrote to the veteran in October 2004.  He was again 
advised of the evidence necessary to substantiate his claim 
for service connection.  The veteran was also advised of what 
VA would do in the development of his claim and what he 
should do.  The veteran was advised of what action had been 
taken in his claim.  He was also told to submit evidence to 
the AMC.

A letter, essentially duplicative of the October 2004 AMC 
letter, was sent to the veteran in November 2004.

The veteran identified additional sources of records and 
provided the necessary authorization for the AMC to obtain 
the records needed in response to the AMC's letters.

The AMC again wrote to the veteran in April 2005.  The 
contents of the letter were similar to the letters of April, 
October, and November 2004.  The veteran was also informed 
that he would be afforded VA examinations.

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in June 2005.  He 
was provided notice as to why the evidence of record failed 
to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decisions of August 
1994 and March 2000 were issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
April, October, November, and April 2005 letters provided him 
with the notice necessary to substantiate his claim, and to 
identify outstanding evidence.  The letter advised him of his 
duties and those of VA, and advised him to submit his 
evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in August 2003 to allow for additional development.  
The veteran was then issued an SSOC that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to service connection. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Extensive 
private records were obtained and associated with the claims 
file.  The veteran submitted several statements in support of 
his claim.  The veteran testified at a hearing at the RO in 
October 2001.  His case was remanded in August 2003 to afford 
him the opportunity to supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for hypertension on a 
direct basis is denied.

Entitlement to service connection for osteoarthritis of the 
hands is denied.


REMAND

The veteran's claim for an evaluation in excess of 50 percent 
for his service-connected generalized anxiety disorder was 
remanded for an examination in August 2003.  The examination 
was required in order to assess the veteran's current level 
of impairment and to obtain an opinion as to whether the 
veteran's service-connected generalized anxiety disorder 
rendered him unable to obtain and maintain substantially 
gainful employment.  The latter opinion was needed to assist 
in the adjudication of the veteran's claim for a TDIU rating.  

The veteran was afforded the requested examination in May 
2005.  However, the examiner failed to address the question 
of the veteran's employability.  Therefore, the case must be 
remanded for the required opinion.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran in 
order to request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his generalized anxiety disorder since 
July 2002.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that have not 
been previously secured, and associate 
them with the claims file.  

2.  The claims file should be returned to 
the physician who performed the mental 
health examination of the veteran in May 
2005 for an opinion as to the impact of 
the veteran's service-connected 
generalized anxiety disorder on his 
ability to obtain and maintain 
substantially gainful employment.  If 
this physician is no longer available, or 
if this physician determines that another 
examination would be helpful, the veteran 
should be scheduled for another mental 
health examination.  The examiner should 
be provided a copy of this remand and the 
claims file should be made available, and 
reviewed by the examiner.  Specifically, 
the examiner is requested to express an 
opinion as to the following questions:

?	What the impact of the veteran's 
service-connected generalized 
anxiety disorder on his ability to 
obtain and maintain substantially 
gainful employment?
?	Is the impairment resulting from the 
veteran's service-connected 
psychiatric disorder so severe as to 
preclude substantially gainful 
employment?

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if not, the RO should take corrective 
action.

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


